THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 APPLIED ENERGETICS, INC.,             )
                                       )
                 Plaintiff,            )
                                       )
            v.                         )   C.A. No. 2018-0489-TMR
                                       )
 GEORGE FARLEY and                     )
 ANNEMARIECO., LLC,                    )
                                       )
                 Defendants.           )


                          MEMORANDUM OPINION


                        Date Submitted: January 11, 2019
                         Date Decided: January 23, 2019

Jason C. Jowers, Meghan A. Adams, and Ian D. McCauley, MORRIS JAMES LLP,
Wilmington, Delaware; David A. Robinson, Benjamin P. Pugh, Michael S. Wilde,
ENTERPRISE COUNSEL GROUP, A LAW CORPORATION, Irvine, California;
Attorneys for Plaintiff.

Kathleen M. Miller and Clarissa R. Chenoweth, SMITH, KATZENSTEIN &
JENKINS LLP, Wilmington, Delaware; Ryan J. Whalen, GUSRAE KAPLAN
NUSBAUM PLLC, New York, New York; Attorneys for Defendants.




MONTGOMERY-REEVES, Vice Chancellor.
      This case centers on a director’s issuance of shares of stock to himself. At the

time of the issuance, the company was in shell status, a status where the corporation

suspends its business activities. Nonetheless, the director issued himself twenty-five

million shares of the company’s stock (over one fourth of the company’s outstanding

stock at that time) as compensation for his services as the company’s lone officer

and director.

      The director issued himself these shares just five days after the only other

director resigned.    Perhaps coincidentally, that director resigned shortly after

objecting to the very issuance that is the subject of this litigation. Because he was

the only director, approval by an independent director was not possible; the director

also did not seek stockholder approval.

      The director did hire a valuation expert at the time of the challenged stock

issuance, but he decided not to wait to receive that valuation. Instead, he based the

price off his own experience valuing restricted stock and off another transaction in

which he appears to have unilaterally determined the price. The director set the

issuing price at approximately one fourth of the trading price at that time. He

justified this reduction with discounts for the company’s shell status and for the

stock’s low trading volume. The director, however, did not include any price

adjustment for material nonpublic information he had at the time. This information

included the company’s plan to restart its business activities and exit shell status.


                                           2
      After receiving stockholder complaints, the lone director circled back to the

expert he hired and pressed for a valuation. Each valuation from that expert,

however, came in higher than the price at which he issued himself the challenged

shares—that is, until he told the expert the exact price he needed. Notably, even the

director’s own litigation expert valued the shares at almost two times the price at

which the director issued the stock.

      Not surprisingly, this transaction led to stockholder dissatisfaction and

eventually led to a stockholder vote removing the director and replacing him with a

three-person board of directors.       Stockholder litigation followed.      Now, the

corporation is pursuing its claims against the former director. Through the currently

pending motion, the corporation seeks a preliminary injunction to prevent the

Defendants from selling the twenty-five million shares at issue during the pendency

of this litigation. For the reasons explained in this opinion, I grant the requested

preliminary injunction.

I.    BACKGROUND

      The facts of this case derive from the pleadings, the affidavits, and the exhibits

submitted to this Court. I also take judicial notice of Applied Energetics, Inc.’s




                                          3
(“Applied Energetics” or the “Company”) SEC filings and historical data for

Applied Energetics stock.1

      A.      Applied Energetics Enters Shell Status

      Applied Energetics is a Delaware corporation with its principal place of

business in Tucson, Arizona.2 Its primary business involves the development of

technology used by the Department of Defense and related contractors.3 In 2004,

Applied Energetics merged with another corporation.4 The resulting five-person

board included George Farley. 5

      Applied Energetics continued growing its business until approximately 2011.6

After 2011, demand for its defense technology ceased. 7 At that time, the Company

had a three-member board.8 In October 2014, Applied Energetics’ board chose to




1
      D.R.E. 201.
2
      Compl. ¶ 4.
3
      Schultz Decl. ¶¶ 2-3.
4
      Adams Aff. Ex. 2, at 1.
5
      Id. at 2.
6
      Miller Aff. Ex. 14, at 7-9.
7
      Farley Decl. ¶ 10.
8
      Applied Energetics, Inc., Annual Report (Form 10-K) 23 (Mar. 29, 2013); Applied
      Energetics, Inc., Current Report (Form 8-K) (July 10, 2012).


                                         4
place the corporation in “shell” status.9 Farley, 10 Mark Lister, and John Levy

comprised the Company’s board of directors.11

      B.     Farley’s and Levy’s Divergent Business Plans for Applied
             Energetics

      Lister resigned in March 2015, leaving only Farley and Levy. 12 At that same

time, the board designated Farley as the Principal Executive Officer (the “PEO”) and

the Principal Financial Officer.13 Farley and Levy disagreed on how to run Applied

Energetics. Farley quickly developed plans to restart the business and take the

Company out of shell status.14       He wanted to find new applications for the

Company’s intellectual property, and he pursued licensing deals with third parties.15

For example, in late 2015 and early 2016, Farley discussed a potential deal with

Steven McCahon, one of the Company’s founders and its former executive vice

president, to use Applied Energetics’ intellectual property in the clean energy



9
      Adams Aff. Ex. 1.
10
      After initially identifying individuals, I reference surnames without honorifics or
      regard to formal titles such as “Doctor.” I intend no disrespect.
11
      Applied Energetics, Inc., Annual Report (Form 10-K) 23 (Apr. 14, 2014).
12
      Adams Aff. Ex 3.
13
      Id.
14
      Farley Decl. ¶ 22.
15
      Id.


                                           5
industry. 16 Farley also wanted to acquire control of Applied Energetics. 17 He

pursued, unsuccessfully, a Small Business Administration loan for capital with

which to buy Applied Energetics stock.18

      Levy, on the other hand, did not think Farley would be successful in

capitalizing on Applied Energetics’ intellectual property portfolio.19 Levy told

Farley that the Company should not spend any money to protect its intellectual

property, essentially abandoning the Company’s intellectual property. 20

      In January 2016, Levy reached his breaking point. The Company had not paid

its directors while the Company was in shell status.21 Farley informed Levy in late

January that he (Farley) planned on issuing stock to himself and Levy in lieu of

compensation.22 Levy did not agree with this plan.23 He submitted his resignation

and explicitly requested that the disclosure of his resignation be kept separate from



16
      Id. ¶¶ 28-30.
17
      Adams Aff. Ex. 7.
18
      Id.
19
      Farley Decl. ¶ 23.
20
      Id. ¶ 25.
21
      See Adams Aff. Ex. 1.
22
      Adams Aff. Ex. 6 (Farley dep.) 43:17-44:1.
23
      Levy Decl. ¶ 3; Adams Aff. Ex. 8, at 1.


                                           6
the disclosure of any grant of shares.24 Levy’s resignation was effective February

10, 2016. 25

       C.      Farley’s Action as Applied Energetics’ Sole Director and Officer

       On February 15, 2016, Farley executed a written consent as the Company’s

sole director to issue himself twenty million shares.26 He issued the stock at $0.001,

par value.27 As Farley explained later, he believed that $0.001 was a fair price for

the stock because the stock was issued with a restrictive legend and could not be sold

for at least a year after the Company restarted its business and left shell status.28

Additionally, the stock did not trade heavily, averaging a daily volume of

approximately 45,000 shares in the beginning of 2016. 29 Farley used these two

factors to discount the approximately $0.004 market price to $0.001.30             The

Company used the same price when issuing stock to Stein Riso Mantel McDonough




24
       Levy Decl. ¶ 6; Adams Aff. Ex. 8, at 1.
25
       Adams Aff. Ex. 87, at 2.
26
       Adams Aff. Ex. 23, at 2-3.
27
       Id. at 1; Miller Aff. Ex. 93, at 1.
28
       Farley Decl. ¶ 39.
29
       The average daily trading volume for the period January 1, 2016, through February
       14, 2016, is 44,741.2.
30
       Adams Aff. Ex. 6 (Farley dep.) 67:20-68:19.


                                             7
LLP (“Stein Riso”) to pay for legal services. 31 Farley agreed to pay Stein Riso for

$10,000 of past legal services by causing the Company to issue ten million shares of

stock at $0.001 per share. 32

      Additionally as part of the February 15 written consent, Farley caused the

Company to issue twenty million shares to McCahon. During the last quarter of

2015, Farley and McCahon discussed a plan to restart the Company’s business.33

After exploring different possibilities, Farley and McCahon decided that Applied

Energetics would enter into a consulting agreement with McCahon.34 In exchange

for his services, McCahon would receive twenty million shares of Company stock.35

The consulting agreement is dated February 23, 2016, eight days after Farley

authorized the issuance of McCahon’s twenty million shares. 36

      As part of the same February 15 written consent, Farley caused the Company

to issue two million shares to Stephen McCommon for accounting services and one


31
      Adams Aff. Ex. 23, at 1.
32
      Farley Decl. ¶¶ 38-39, 45.
33
      Adams Aff. Ex. 6 (Farley dep.) 39:19-25.
34
      Id. at 65:10-23.
35
      Id. at 66:5-9. Under the terms of the consulting agreement, the Company obligated
      itself to pay McCahon an annual fee of $150,000 in addition to McCahon’s stock
      compensation, to be paid when the Company had sufficient funds. Adams Aff. Ex.
      10, at 1.
36
      Adams Aff. Ex. 10, at 1.


                                          8
million shares of stock to Christopher Rahne for his valuation of the Company’s

stock. 37 The Company issued all shares at par value, $0.001. 38 In a separate

issuance, Farley caused the Company to issue five million shares at par value to Greg

Fettig, Applied Energetics’ patent counsel. 39

      On February 15, 2016, Farley also approved the issuance to himself of five

million additional shares under the Company’s 2007 Stock Incentive Plan.40 The

Company issued these shares at $0.001 per share, and this grant reflected additional

compensation to Farley above his regular compensation.41

      The Company disclosed McCahon’s consulting agreement, its plan to

reactivate the Company’s business activities, and the stock issuances in its March

30, 2016 Annual Report.42 Farley received his twenty-five million shares at the end




37
      Adams Aff. Ex. 23, at 1-2.
38
      Id. at 1.
39
      Farley Decl. ¶ 71.
40
      Adams Aff. Ex. 11; Miller Aff. Ex. 51.
41
      Adams Aff. Ex. 6 (Farley dep.) 96:8-18; Miller Aff. Ex. 52, at 1.
42
      Applied Energetics, Inc., Annual Report (Form 10-K) 1-2, 7, F-19 (March 30,
      2016).


                                           9
of March 2016. 43 In early- to mid-April 2016, multiple stockholders contacted

Farley to complain about Farley’s issuance of stock to himself. 44

      D.      Farley Transfers Shares to AnneMarieCo., LLC

      On April 26, 2016, Farley transferred twenty million of his shares to

AnneMarieCo., LLC (“AnneMarieCo”).45 AnneMarieCo is a New Jersey limited

liability company owned by Farley’s wife and six children. 46 Each child owns a

sixteen-percent interest in AnneMarieCo, and Mrs. Farley holds the remaining four

percent. 47 Mrs. Farley is the President of AnneMarieCo48 and one of its two

directors. 49 In the past, Farley transferred Applied Energetics stock to AnneMarieCo

as part of his estate planning.50

      SEC regulations required that Applied Energetics disclose Farley’s April 26

transfer of twenty million shares to AnneMarieCo. Applied Energetics initially



43
      Adams Aff. Ex. 14.
44
      Hayden Decl. ¶ 4; Hudgins Decl. ¶¶ 6-7.
45
      Adams Aff. Ex. 29.
46
      Id. at 2.
47
      Id.
48
      Adams Aff. Ex. 49.
49
      Adams Aff. Ex. 52.
50
      See Miller Aff. Ex. 1 (Capital Gains and Losses for 2006, 2007, and 2008).


                                          10
failed to disclose the relationship between its sole director, Farley, and

AnneMarieCo when disclosing the stock transfer on April 27, 2017.51 On May 24,

2017, the SEC requested that Applied Energetics amend its filing to disclose any

“material relationships” between AnneMarieCo and Farley. 52            The Company

amended its registration statement on August 21, 2017, but it failed to address all the

disclosure issues the SEC had raised.53 The SEC, therefore, sent a second letter on

September 5, 2017. 54 Two more amended registration statements, on September 15

and 22, 2017, still failed to address the issue of material relationships. 55 The SEC

sent a third letter on October 4, 2017, again requesting that Applied Energetics

disclose the material relationship between Farley and AnneMarieCo because

members of Farley’s family own AnneMarieCo. 56 Finally, on October 31, 2017, six

months after the first registration statement, Applied Energetics disclosed the

relationship between Farley and AnneMarieCo. The disclosure correctly states that

Farley’s children own interests in AnneMarieCo and do not reside with Farley.



51
      Adams Aff. Ex. 53, at 32.
52
      See Adams Aff. Ex. 54, at 2.
53
      Adams Aff. Ex. 55, at 33.
54
      Adams Aff. Ex. 56, at 2.
55
      Adams Aff. Ex. 57, at 35; Adams Aff. Ex. 58, at 33.
56
      Adams Aff. Ex. 59.


                                          11
Applied Energetics did not disclose that Farley’s wife owns an interest in

AnneMarieCo or that the registered agent address for AnneMarieCo is Farley’s

residence. 57

       In May 2018, AnneMarieCo asked Applied Energetics’ stock transfer

company, Continental Stock Transfer & Trust Company (“Continental”), to remove

the restrictive legend from the AnneMarieCo shares.58 Farley assisted in this process

and wrote an email to his son Thomas, one of AnneMarieCo’s members, with

instructions on how to sell the shares.59 He not only instructed Thomas how

AnneMarieCo should sell the shares, but he drafted the email for Thomas to send to

Continental. 60

       E.       Rahne’s Valuation of the Company Stock

       Rahne was a long-time associate of Farley and a purported expert in

valuation. 61 Although Farley retained Rahne to value the Applied Energetics stock

before Farley caused the Company to issue him twenty-five million shares, 62 Farley



57
       Adams Aff. Ex. 60.
58
       Adams Aff. Ex. 66, at 1.
59
       Adams Aff. Ex. 74.
60
       Id.
61
       Adams Aff. Ex. 6 (Farley dep.) 72:20-21.
62
       Adams Aff. Ex. 6 (Farley dep.) 73:3-6; Adams Aff. Ex. 32.


                                          12
did not wait to receive the valuation before proceeding with the issuance. After

Farley received stockholder complaints challenging the issuance, however, he

followed up with Rahne in an email dated April 28, 2016.63 Despite this follow up,

Farley did not receive a draft of Rahne’s report until September 25, 2016.64 In that

initial draft, Rahne valued the stock on February 16, 2016, at $0.00236.65 Farley

responded to Rahne via email, “Let’s talk tomorrow.”66 On September 26, 2016,

Farley emailed Rahne again, stating that the “value of the shares issued on 2/16/2016

should be substantially less than $.001.”67

      Rahne issued a revised draft report on September 27, 2016. 68 In the second

draft, Rahne lowered the value of the stock from $0.00236 to $0.0012.69 The next

draft of Rahne’s report, dated November 16, 2016, valued the stock at $0.00135.70

Farley responded the next day and informed Rahne, “I need the value to be $0.001



63
      Adams Aff. Ex. 28.
64
      Adams Aff. Ex. 34.
65
      Id. at 3.
66
      Adams Aff. Ex. 35.
67
      Adams Aff. Ex. 36, at 1.
68
      Adams Aff. Ex. 37, at 1.
69
      Id. at 2.
70
      Adams Aff. Ex. 38, at 1-2.


                                         13
or lower.”71 Within three hours, Rahne sent his fourth draft of his valuation report

to Farley: “Attached are the revised analyses and reports with a conclusion of .001

per share.” 72 Rahne issued his final report on January 23, 2017, with a value of

$0.001 per share. 73

      F.     Applied Energetics Restarts Its Business

      At the end of March 2017, Farley announced that Applied Energetics was

restarting its business and had upcoming projects. 74 The Company shed its shell

status officially on April 25, 2017.75

      Almost a year later, the Company’s stockholders removed Farley from the

Company’s board of directors for cause, effective March 8, 2018.76                   The

stockholders listed Farley’s issuance of twenty-five million shares to himself as one

of the reasons for his ouster. 77 A new three-person board replaced the old board.78



71
      Adams Aff. Ex. 39.
72
      Adams Aff. Ex. 40, at 1.
73
      Adams Aff. Ex. 42.
74
      Adams Aff. Ex. 9.
75
      Miller Aff. Ex. 54, at 2.
76
      Applied Energetics, Inc., Current Report (Form 8-K) 2 (Mar. 9, 2018).
77
      Applied Energetics, Inc., Consent Statement (Schedule 14A) 1 (Feb. 2, 2018).
78
      Applied Energetics, Inc., Current Report (Form 8-K) 2 (Mar. 9, 2018).


                                         14
A stockholder, Superius Securities Group, Inc. Profit Sharing Plan (“Superius

Group”), together with other stockholders, sued Farley for breach of fiduciary duty

in connection with the issuance of Farley’s stock. 79 The plaintiffs voluntarily

requested that the Court dismiss the action, and the Court granted the request. 80

      Currently, Applied Energetics continues to develop its business, and

McCahon still serves as a consultant in that endeavor.81 The Company is raising

capital through subscription agreements for stock at $0.06 per share.82

II.   ANALYSIS

      Applied Energetics brought this litigation on July 3, 2018.83 The parties

entered into a stipulated Status Quo Order that temporarily prohibits Farley and

AnneMarieCo from selling any of their shares in Applied Energetics.84 Applied

Energetics moves now for a preliminary injunction to prevent Farley and

AnneMarieCo from selling their shares during the pendency of this litigation.



79
      Verified Complaint 15, Superius Securities Group, Inc. Profit Sharing Plan v.
      Farley, C.A. No. 2017-0024-TMR (Del. Ch. Jan. 13, 2017).
80
      Corrected Order, Superius Securities Group, C.A. No. 2017-0024-TMR (Del. Ch.
      Sept. 6, 2017).
81
      Miller Aff. Ex. 5 (McCahon dep.) 7:8-12.
82
      Pinney Decl. ¶¶ 9-12.
83
      Compl.
84
      Status Quo Order 2, D.I. 14.


                                         15
      This Court “has broad discretion in granting or denying a preliminary

injunction.”85   “A preliminary injunction may be granted where the movant[]

demonstrate[s]: (1) a reasonable probability of success on the merits at a final

hearing; (2) an imminent threat of irreparable injury; and (3) a balance of the equities

that tips in favor of issuance of the requested relief.” 86 “The moving party bears a

considerable burden in establishing each of these necessary elements. Plaintiff[] may

not merely show that a dispute exists and that plaintiff[] might be injured; rather,

plaintiff[] must establish clearly each element because injunctive relief ‘will never

be granted unless earned.’” 87 Yet, “there is no steadfast formula for the relative

weight each deserves. Accordingly, a strong demonstration as to one element may

serve to overcome a marginal demonstration of another.”88




85
      Data Gen. Corp. v. Dig. Comput. Controls, Inc., 297 A.2d 437, 439 (Del. 1972)
      (citing Richard Paul, Inc. v. Union Improvement Co., 91 A.2d 49 (Del. 1952)).
86
      Nutzz.com, LLC v. Vertrue Inc., 2005 WL 1653974, at *6 (Del. Ch. July 6, 2005)
      (citing SI Mgmt. L.P. v. Wininger, 707 A.2d 37, 40 (Del. 1998); Ivanhoe P’rs v.
      Newmont Mining Corp., 535 A.2d 1334, 1341 (Del. 1987)).
87
      La. Mun. Police Emps.’ Ret. Sys. v. Crawford, 918 A.2d 1172, 1185 (Del. Ch. 2007)
      (emphasis omitted) (quoting Lenahan v. Nat’l Comput. Analysts Corp., 310 A.2d
      661, 664 (Del. Ch. 1973)) (citing Thompson v. Enstar Corp., 509 A.2d 578, 580
      (Del. Ch. 1984)).
88
      Alpha Builders, Inc. v. Sullivan, 2004 WL 2694917, at *3 (citing Cantor Fitzgerald,
      L.P. v. Cantor, 724 A.2d 571, 579 (Del. Ch. 1998)).


                                          16
      A.     Applied Energetics’ Reasonable Probability of Success on the
             Merits at a Final Hearing

      In its Verified Complaint, the Company alleges six separate causes of action:

(1) breach of fiduciary duty of loyalty against Farley, (2) breach of fiduciary duty of

care against Farley, (3) aiding and abetting breach of fiduciary duty against

AnneMarieCo, (4) conversion against Farley, (5) fraudulent transfer against Farley

and AnneMarieCo, and (6) injunctive relief against Farley and AnneMarieCo. The

Company also argues that the stock was invalidly issued under various of the

Company’s governing instruments. Based on the evidence currently before me, I

focus on the argument that Farley invalidly issued the shares of the stock, the claim

of breach of fiduciary duty of loyalty against Farley, and the claim of fraudulent

transfer against Farley and AnneMarieCo.89

             1.     Invalid issuance under 8 Del. C. § 141

      The Company argues that Farley caused the Company to invalidly issue

twenty-five million shares to himself because Farley acted without proper board

authorization.90 “The Delaware General Corporation Law requires that the board of




89
      I draw no conclusions regarding the merits of any other claim or defense.
90
      Applied Energetics also challenges the validity of five million shares Farley caused
      the Company to issue because the issuance allegedly violated multiple provisions
      of the 2007 Stock Incentive Plan. Pl.’s Opening Br. 14-16. I do not address this
      argument.


                                           17
directors of a company approve any issuance of stock by the corporation.” 91 Applied

Energetics’ bylaws require “a majority of the total number of directors” to be present

to constitute a quorum for the transaction of business at a board meeting.92 The

board members may also take action without a meeting if all members of the board

sign a written consent.93 In 2012, the Company’s board reduced the number of

directors from five to three. 94 The size of the board remained three members through

February and March 2016. The parties have not identified any board resolution or

other action that reduces the size of the board to less than three members; nor do the

parties identify anything that purports to reduce the threshold for a quorum to less

than a majority of the directors.

      It is reasonably probable that Farley could not cause the board to validly issue

stock acting as the only board member of the Company’s three-member board.

Stated differently, it is reasonably probable that any board action to validly issue

stock, whether at a board meeting or through written consent, required the

affirmative vote of at least two members of the Company’s board. Only Farley


91
      Box v. Box, 1996 WL 73575, at *8 (Del. Ch. Feb. 15, 1996) (citing 8 Del. C. §§ 141,
      152, 153).
92
      Defs.’ Suppl. Br. Ex. C art. VII, § 3; see also 8 Del. C. § 141(b).
93
      Defs.’ Suppl. Br. Ex. C art. VII, § 4; see also 8 Del. C. § 141(f).
94
      Applied Energetics, Inc., Current Report (Form 8-K) (July 10, 2012); McCommon
      Decl. Ex. 94.


                                            18
signed the written consents dated February 15, 2016, and March 25, 2016,

authorizing the issuance of twenty million and five million shares, respectively. 95 It

is reasonably probable, therefore, that the twenty-five million share issuance is

invalid.96

             2.     Breach of fiduciary duty of loyalty against Farley

       The Company also alleges that Farley breached his fiduciary duty of loyalty

by awarding himself shares of stock through an unfair process at an unfair price. A

plaintiff alleging a breach of fiduciary duty must show the following elements by a

preponderance of the evidence: “(1) that a fiduciary duty exists; and (2) that a

fiduciary breached that duty.” 97 When Farley acquired the shares at issue in this




95
       Adams Aff. Ex. 23; Miller Aff. Exs. 49, 51.
96
       See Staar Surgical Co. v. Waggoner, 588 A.2d 1130, 1136 (Del. 1991); Rainbow
       Mountain, Inc. v. Begeman, 2017 WL 1097143, at *10 (Del. Ch. Mar. 23, 2017)
       (holding that action taken at board meeting without quorum was void); Blades v.
       Wisehart, 2010 WL 4638603, at *10 (Del. Ch. Nov. 17, 2010) (“Delaware law is
       clear that strict compliance with statutory requirements is expected when boards
       change the capital structure of the corporation.”), superseded on other grounds by
       statute, 72 Del. Laws ch. 72, §§ 4-5 (2013), as recognized in In re Genelux Corp.,
       126 A.3d 644, 667-68 (Del. Ch. 2015); Liebermann v. Frangiosa, 844 A.2d 992,
       1009 (Del. Ch. 2002); Tansey v. Trade Show News Networks, Inc., 2001 WL
       1526306, at *4 (Del. Ch. Nov. 27, 2001) (holding that board action is void if the
       written consent is not unanimous); Viele v. Devaney, 679 A.2d 993, 1001 (Del. Ch.
       1996) (holding that action taken at board meeting without quorum was invalid);
       Box, 1996 WL 73575, at *14 (holding that shares issued at invalid board meeting
       are invalid).
97
       Heller v. Kiernan, 2002 WL 385545, at *3 (Del. Ch. Feb. 27, 2002) (citing York
       Lingings v. Roach, 1999 WL 608850, at *2 (Del. Ch. July 28, 1999)), aff’d, 806

                                           19
litigation, he served as the CEO and the sole director of the Company. 98 Thus, the

first element is satisfied because “[o]fficers and directors of Delaware corporations

owe fiduciary duties of care and loyalty to those corporations for which they

serve.”99

      Here, the alleged breach of fiduciary duty centers upon Farley’s grant of

Company stock to himself, a self-interested transaction. “[W]hen directors make

discretionary awards to themselves, that discretion must be exercised consistent with

their fiduciary duties.” 100 “In the absence of stockholder approval, . . . the directors

must prove that the awards are entirely fair to the corporation.” 101 Such discretionary

“awards, if challenged, are subject to an entire fairness standard of review.” 102 Under

this standard of review, at trial “the burden of proof . . . rests upon the party who

stands on both sides of the transaction.” 103


      A.2d 164 (Del. 2002); accord Zrii, LLC v. Wellness Acq. Gp., Inc., 2009 WL
      2998169, at *11 (Del. Ch. Sept. 21, 2009).
98
      Applied Energetics, Inc., Annual Report (Form 10-K) 15 (Mar. 30, 2016).
99
      QC Commc’ns Inc. v. Quartarone, 2014 WL 3974525, at *11 (Del. Ch. Aug. 15,
      2014) (citing Gantler v. Stephens, 965 A.2d 695, 708-09 (Del. 2009)).
100
      In re Inv’rs Bancorp, Inc. S’holder Litig., 177 A.3d 1208, 1211 (Del. 2017).
101
      Id.
102
      Id.
103
      Levco Alt. Fund Ltd. v. Reader’s Digest Ass’n, Inc., 803 A.2d 428, 2002 WL
      1859064, at *2 (Del. Aug. 13, 2002) (TABLE).


                                           20
             [I]n the context of a motion for a preliminary injunction,
             [however,] the moving party must shoulder the burden of
             showing a reasonable probability of ultimate success on
             the merits. Thus, it is not enough for plaintiff[] merely to
             convince me that the entire fairness standard applies and
             then rest. Instead, [the Company] must carry the burden
             of showing such a lack of fairness in the [c]hallenged
             [t]ransaction as to establish a reasonable likelihood that
             the defendants will be unable to meet their burden of
             proving fairness at trial. 104

      “[T]here are two components to the concept of entire fairness: fair dealing

and fair price.” 105 Fair dealing concerns “questions of when the transaction was

timed, how it was initiated, structured, negotiated, disclosed to the directors, and

how the approvals of the directors and the stockholders were obtained.” 106 Fair price

“relates to the economic and financial considerations of the proposed [transaction],

including all relevant factors: assets, market value, earnings, future prospects, and

any other elements that affect the intrinsic or inherent value of a company’s

stock.”107 Applied Energetics makes numerous arguments regarding the inadequacy

of the process and price. Because Applied Energetics’ arguments regarding process

depend so heavily on and overlap so significantly with its arguments regarding price,



104
      T. Rowe Price Recovery Fund, L.P. v. Rubin, 770 A.2d 536, 553 (Del. Ch. 2000).
105
      Id.
106
      Weinberger v. UOP, Inc., 457 A.2d 701, 711 (Del. 1983).
107
      Id.


                                         21
I focus on the parties’ arguments in the context of discussing the allegedly unfair

price.

         Farley contends that the price he used to issue the shares, $0.001, is a fair

price. Farley explains that in setting this price, he relied on his substantial experience

in valuation, including the valuation of restricted stock. 108 Farley testified that

during his career as an accountant, he had valued restricted stock at least one hundred

times; as such, he was well qualified to value the issued shares. 109 In his testimony,

Farley explained why he discounted the price per share from $0.004, the publicly

traded share price on February 12, 2018. He reduced $0.004 by a fifty-percent

marketability discount (based on the shell status of Applied Energetics) and a

twenty-five-percent blockage discount (based on the low daily trading volume of the

stock). 110 The result is $0.001, the price at which he issued the shares. This price is

also equal to the stock’s par value, as set in the Company’s certificate of

incorporation.111

         As additional support for the $0.001 price, Farley points to communications

he had with Stein Riso. Farley claims that these communications evidence his and


108
         Adams Aff. Ex. 6 (Farley dep.) 67:20-68:19, 198:5-7.
109
         Id. at 198:5-7.
110
         Id. at 67:20-68:19.
111
         Miller Aff. Ex. 93 (Certificate of Incorporation) art. FOURTH.


                                             22
Stein Riso’s negotiation of an arm’s-length transaction that resulted in a price of

$0.001.112 Finally, Farley argues that if he undervalued the shares, the difference is

justified by the amount of monetary compensation the Company has not yet paid

him for his tenure as director and PEO. 113 Specifically, he argues that $0.001 is a

fair price because (1) the past services he had provided to the Company before the

stock issuance had a value greater than $25,000 and (2) Farley’s compensation in

stock, valued at $25,000, was far below the average compensation of CEOs in the

Company’s peer group and far below the compensation the Company’s previous

CEO had received. 114

      The Company disputes that the twenty-five million shares were issued at a

fair price and provides evidence to show a reasonable likelihood that Farley will be

unable to meet his burden of proving fairness at trial. 115 Applied Energetics asserts

that (1) Farley had no independent basis for the $0.001 issue price, (2) the market

and experts valued the Company’s stock at higher prices, (3) Farley possessed but


112
      Defs.’ Opp’n Br. 16-17.
113
      Id. at 57-59.
114
      Farley has asserted a counterclaim against Plaintiff for breach of contract for
      Applied Energetics’ failure to pay at least $230,000 in compensation to Farley. I do
      not address the merit of this counterclaim here because the arguments that Farley
      raises in connection with this counterclaim do not counsel against the issuance of
      an injunction in this case.
115
      Pl.’s Opening Br. 39-48.


                                           23
did not include material nonpublic information in his valuation, and (4) Farley had

an obligation to issue the shares at a fair price regardless of what compensation the

Company may have owed him in February 2016.

      First, the Company challenges the assumptions underlying Farley’s discounts

to the market price. In particular, the Company argues that the discounts Farley

applied are inappropriate because at the time he issued the shares, Farley was

restarting the Company’s business activities and planned for the Company to exit

shell status. 116 Additionally, Farley had multiple avenues to remove the restrictive

legend from his shares, which he knew about and explored doing.117 Thus, the

discounts are unsupported by logic or otherwise.

      To further support its claim that Farley had no basis for the issue price,

Applied Energetics argues that the evidence contradicts Farley’s position that the

share price was the result of negotiations between Farley and Stein Riso.118 To

support its argument, the Company refers to contemporaneous communications

between Farley and Stein Riso. In an email exchange between Ivan Dreyer at Stein

Riso and Farley, Dreyer informs Farley that the board minutes must address the share




116
      Pl.’s Reply Br. 20-22.
117
      Id.
118
      Pl.’s Reply Br. 14-15.


                                         24
price. 119 In response, Farley states, “I can use par value as the price per share since

it approximates [fair market value].” 120 This exchange does not indicate any back-

and-forth negotiation between Stein Riso and Farley. A May 29, 2018 letter from

Stein Riso supports Applied Energetics’ argument. In that letter, Gerard Riso, one

of Stein Riso’s named partners, wrote, “we [Stein Riso] were advised at the time by

[Applied Energetics] that . . . the issue price per share was equal to the fair market

value of the shares.” 121 This letter does not suggest that Farley and Stein Riso

negotiated the price of the shares. In fact, no contemporaneous evidence presented

thus far supports Farley’s contention that any negotiations occurred between Farley

and Stein Riso to set the share price.122

      Second, the Company faults Farley for assigning a below-market value of

$0.001 to the shares without the opinion of a third party to support this price and

suggests that Farley recognized this valuation problem as reflected in his decision to

seek a third-party valuation at the time of the issuance. 123 Farley requested a

valuation from Rahne before or at the same time of the issuance, but Farley did not


119
      Adams Aff. Ex. 30, at 1.
120
      Id.
121
      Adams Aff. Ex. 81, at 1.
122
      See Adams Aff. Exs. 30, 69; Miller Aff. Exs. 36, 39.
123
      Pl.’s Opening Br. 39-41.


                                            25
wait on the valuation to issue the shares.124 Further, the initial draft of Rahne’s

valuation dated September 25, 2016, calculated a share price of $0.00236.125 When

Farley received the valuation, he told Rahne that he (Farley) wanted to talk to Rahne

about the valuation.126 Rahne issued an updated valuation two days later with a new

share price of $0.0012. 127 A third draft two months later reflected a share price of

$0.00135.128 In response to this valuation, Farley informed Rahne that Farley

“need[ed] the value to be $0.001 or lower.” 129 Less than three hours later, Rahne

sent a fourth draft of the valuation—with a share price of exactly $0.001. 130 The

fifth and final version of Rahne’s report also showed a share price of $0.001. 131

      The Company even points to Defendants’ own litigation expert’s report as

evidence that Farley’s price was not fair. 132 During the pendency of this litigation,



124
      Compare Adams Aff. Exs. 11, 23, with Adams Aff. Ex. 28.
125
      Adams Aff. Ex. 34, at 3.
126
      Adams Aff. Ex. 35.
127
      Adams Aff. Ex. 37, at 1-2.
128
      Adams Aff. Ex. 38, at 1-2.
129
      Adams Aff. Ex. 39.
130
      Adams Aff. Ex. 40, at 1, 3.
131
      Adams Aff. Ex. 42, at 2.
132
      Pl.’s Opening Br. 29.


                                         26
Defendants hired a valuation expert. The expert report dated October 18, 2018,

values the shares at $0.00187 per share.133 This expert report, the market where the

stock traded, and the first three drafts of Rahne’s valuation report each value the

shares above the price Farley chose, $0.001.

       Third, the Company argues that Farley failed to factor material nonpublic

information into the issue price. The Company asserts that Farley was aware the

share price would likely increase after the Company restarted its business activities

and left shell status. 134 Farley had found prospective deals to use the Company’s

technology and was working toward definitive agreements with other companies.135

Farley had been in discussions with McCahon regarding a consulting agreement,

leading to a signed agreement on February 23, 2018. 136 The Company argues that

Farley should have included his knowledge of the Company’s potential future

activities in his calculation of the share price. 137

       Fourth and finally, the Company argues that regardless of whether the

Company owes Farley any amount for past compensation, Farley had an obligation


133
       Adams Aff. Ex. 47, at 39.
134
       Pl.’s Opening Br. 44-45.
135
       Farley Decl. ¶¶ 22-23, 26-30.
136
       Adams Aff. Ex. 6 (Farley dep.) 65:18-23; Adams Aff. Ex. 10.
137
       Pl.’s Opening Br. 44-45.


                                             27
to issue the stock at a fair price.138 It is premature to resolve Farley’s counterclaims

regarding his compensation at this stage of the litigation. Nonetheless, Farley’s

compensation is not instrumental to the valuation of the issuing price for Farley’s

twenty-five million shares. His arguments relating to compensation do not counsel

against issuance of an injunction because Farley’s compensation does not limit

Farley’s duty of loyalty to the Company.

      The evidence Applied Energetics presents sufficiently shows a reasonable

likelihood that Farley will be unable to meet his burden at trial of proving that the

share issuance was entirely fair. 139 Applied Energetics, therefore, has met its burden

to show a reasonable probability of success on the merits in its claim against Farley

for breach of the fiduciary duty of loyalty.

             3.       Fraudulent transfer against Farley and AnneMarieCo

      Plaintiff claims that Farley and AnneMarieCo violated the Delaware Uniform

Fraudulent Transfer Act (the “Act”). 140 Under this Act,

             [a] transfer made or obligation incurred by a debtor is
             fraudulent as to a creditor, whether the creditor’s claim
             arose before or after the transfer was made or the
             obligation was incurred, if the debtor made the transfer or

138
      Id. at 45-46.
139
      Because the claim for breach of fiduciary duty of loyalty is sufficient to support a
      preliminary injunction against Farley individually, I need not address the other
      counts against him.
140
      6 Del. C. §§ 1301-1312.


                                           28
             incurred the obligation: (1) [w]ith actual intent to hinder,
             delay or defraud any creditor of the debtor . . . . 141

To determine actual intent, courts consider the factors listed in 6 Del. C. § 1304(b),

which include, among others, whether the transfer was to an insider, whether the

debtor retained control of the property transferred after the transfer, whether the

transfer was disclosed or concealed, and whether the debtor had been sued or

threatened with suit before the transfer was made. “[I]t is the law in Delaware . . .

that where a transaction alleged to be fraudulent takes place between persons of near

blood relationship, it will be more closely scrutinized than if it were between

strangers, because where such intimacy of relationship exists fraud is easily

practiced and effectively concealed.”142

      Farley does not dispute that he is a debtor of creditor Applied Energetics

because Applied Energetics has claims against Farley. Nor does he dispute that the

conduct giving rise to the Company’s claims against Farley occurred before the

transfer of stock from Farley to AnneMarieCo. Instead, Farley argues there is no

evidence of actual intent to defraud the Company. Farley explains that he transferred




141
      6 Del. C. § 1304(a)(1).
142
      United States v. West, 299 F. Supp. 661, 664 (D. Del. 1969); see also Cooch v.
      Grier, 59 A.2d 282, 287 (Del. Ch. 1948) (citing Richards v. Jones, 142 A. 832, 835
      (Del. Ch. 1928)).


                                           29
the stock to AnneMarieCo as part of his estate planning, which he had done in the

past.143 The evidence presented thus far, however, suggests otherwise.

      First, although AnneMarieCo is not an insider under the explicit language of

the Act, Section 1310 of the Act allows me to treat AnneMarieCo as an insider

because Farley’s wife and children wholly own and manage AnneMarieCo.144

      Second, the Company points to sufficient evidence to show at this stage that

Farley retained control of the Applied Energetics stock.145 For example, he wrote

an email to his son Thomas with instructions on how to sell the shares.146 He not

only instructs Thomas how AnneMarieCo should sell the shares, but he drafts the

email for Thomas, writing, “Tom[,] Please respond to michael’s [sic] email as




143
      Farley Decl. ¶¶ 90-92; see Miller Aff. Ex. 1 (Capital Gains and Losses for 2006,
      2007, and 2008).
144
      See 6 Del. C. § 1310 (“Unless displaced by the provisions of this chapter, the
      principles of law and equity, including the law merchant and the law relating to
      principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion,
      mistake, insolvency or other validating or invalidating cause, supplement its
      provisions.”). The definition of “relative” in 6 Del. C. § 1301(11) includes spouses
      and children.
145
      See, e.g., Adams Aff. Exs. 52, 74.
146
      Adams Aff. Ex. 74.


                                           30
follows.”147 The rest of the email is Farley’s text for Thomas to send to Michael

Mullings at Continental.148

      Third, the Company points to sufficient evidence to show at this stage that

Farley concealed the transfer when he failed to initially disclose the material

relationship between him and AnneMarieCo in the Company’s April 27, 2017

disclosure filing.149 In its May 24, 2017 correspondence to Applied Energetics, the

SEC requested that Applied Energetics amend its filing to disclose any material

relationships between AnneMarieCo and Farley. 150 Not until October 31, 2017, after

two more letters from the SEC, did Applied Energetics disclose the relationship

between Farley and AnneMarieCo. 151 The disclosure, however, fails to state that

Farley’s wife owns an interest in AnneMarieCo or that the registered agent address

for AnneMarieCo is Farley’s residence.152

      Fourth and finally, the Company points to sufficient evidence to show at this

stage that Farley knew there was a threat of litigation when he received complaints



147
      Id.
148
      Id.
149
      Pl.’s Opening Br. 22-25.
150
      See Adams Aff. Ex. 54, at 2.
151
      Adams Aff. Ex. 60.
152
      Id.


                                        31
from stockholders in connection with the issuance of shares to himself. 153 He had a

discussion with Jim Hudgins in April 2016. 154 Hudgins is the CEO of the Superius

Group, a stockholder of Applied Energetics. 155 Hudgins told Farley multiple times

that he (Hudgins) was troubled by the transaction. 156 Superius Group subsequently

filed litigation against Farley. 157

       These facts, when viewed together, provide sufficient evidence at this stage

of the Defendants’ alleged intent to defraud Applied Energetics and its stockholders.

Applied Energetics provides sufficient evidence to show a reasonable probability of

success on the merits in its claim of fraudulent transfer against Farley and

AnneMarieCo. 158


153
       Pl.’s Opening Br. 57-58.
154
       Hudgins Decl. ¶ 5.
155
       Id. ¶ 1.
156
       Id. ¶¶ 6-7.
157
       Verified Complaint, Superius Securities Group, Inc. Profit Sharing Plan v. Farley,
       C.A. No. 2017-0024-TMR (Del. Ch. Jan. 13, 2017).
158
       Farley asserts numerous defenses: (1) the Company is unable to show it suffered
       any damages resulting from Farley’s conduct, (2) it is inequitable for the Applied
       Energetics’ current board of directors to pursue this action against Defendants
       because the current directors issued themselves stock as compensation at a discount
       thirty-seven percent below market price, and (3) Applied Energetics’ motivation in
       pursuing this action is to “financially ruin” Farley. Defs.’ Opp’n Br. 61-65. I
       express no opinion at this time regarding whether Farley may ultimately prevail on
       any of these defenses, but none of them counsels against the issuance of an
       injunction preventing the sale of the shares during the pendency of this litigation.


                                            32
      B.     Imminent Threat of Irreparable Harm

      “Harm is irreparable unless ‘alternative legal redress [is] clearly available and

[is] as practical and efficient to the ends of justice and its prompt administration as

the remedy in equity.’” 159 Applied Energetics argues that it will be irreparably

harmed if the Court does not issue a preliminary injunction because Farley and

AnneMarieCo would likely flood the market with invalidly issued shares, causing

serious business harm to the Company, including an inability to raise capital and

potential bankruptcy. 160 Applied Energetics’ current funds are insufficient to fully

restart its business operations, and the Company is raising additional capital through

stock subscription agreements. 161 Applied Energetics claims that public knowledge

that Farley and AnneMarieCo are selling their twenty-five million shares will cause

demand for Company stock subscriptions to dwindle, making it much more difficult

for the Company to raise capital. 162 The Company argues that without this much-

needed capital, the Company will be unable to pursue business opportunities by

expanding its research and development program and creating products for the


159
      Destra Targeted Income Unit Inv. Tr. v. Parmar, 2017 WL 373207, at *2 (Del. Ch.
      Jan. 25, 2017) (alterations in original) (quoting T. Rowe Price Recovery Fund, L.P.
      v. Rubin, 770 A.2d 536, 557 (Del. Ch. 2000)).
160
      Pl.’s Opening Br. 60.
161
      Id. at 59.
162
      Id. at 60.


                                          33
Department of Defense and commercial partners.163 Applied Energetics claims that

an inability to raise sufficient capital, combined with the loss of business

opportunities, could lead to bankruptcy for the Company.

      Applied Energetics stock is not heavily traded. Over the past year, the average

daily trading volume is approximately 150,000 shares.164 On dozens of days, the

daily trading volume was less than 20,000 shares. Although Defendants have

testified that they intend to sell one million shares each at a rate of 10,000 shares

each per day, 165 absent an injunction, nothing prevents Defendants from dumping

many more shares on the market.

      Defendants do not seriously dispute that flooding the market with their shares

would cause the harm the Company fears. Instead, Defendants offer three responses

to rebut the Company’s arguments. First, Defendants point to other individuals and

entities to whom Farley issued stock. Farley and AnneMarieCo contend that these

stockholders present a similar danger of flooding the market by selling their stock.166

This argument is unconvincing because both Farley and AnneMarieCo have stated


163
      Id. at 61-62.
164
      The average daily trading volume for the period January 1, 2018, through December
      31, 2018, is 150,349.5.
165
      Adams Aff. Ex. 6 (Farley dep.) 193:20-24; Adams Aff. Ex. 50 (T. Farley dep.)
      52:25-54:4.
166
      Defs.’ Opp’n Br. 74-75.


                                          34
their intentions to sell at least a substantial portion of their shares, but neither Stein

Riso, McCommon, Rahne, nor Fettig has sought to remove the restrictive legend or

expressed any intent to sell any shares. Stein Riso has agreed not to transfer their

disputed shares while the Company and Stein Riso work toward a resolution.167 In

June 2018, McCommon inquired with Applied Energetics’ counsel about removing

the restrictive legend. 168 After he learned that the then-CEO of Applied Energetics

would not like McCommon attempting to remove the legend, McCommon

abandoned the idea and has made no further attempts since then.169 Applied

Energetics is not aware of any attempt by Rahne to remove the restrictive legend

from his one million shares. Fettig returned his disputed shares to the Company.

McCahon has inquired about removing the restrictive legend from his shares at a

rate of 100 shares per month. 170 Applied Energetics, however, is not aware of any

attempt by these stockholders to actually remove the restrictive legend and sell any

disputed shares; if the Company does become of aware of such an attempt, the

Company will pursue legal action to prevent it.171


167
      Adams Aff. Ex. 81, at 2.
168
      Miller Aff. Ex. 4 (McCommon dep.) 50:7-19.
169
      Id. at 51:3-53:8.
170
      Miller Aff. Ex. 89.
171
      Oral Arg. Tr. 100:1-14.


                                           35
      Second, Defendants contest Plaintiff’s argument that it will be unable to raise

capital absent an injunction. Defendants note that the Company raised capital in

April and May 2018 with no injunction in place. 172 Defendants further point out that

the stock price dropped after the TRO was entered.173 Defendants’ arguments ignore

the fact that restrictive legends prevented them from flooding the market with their

shares in April and May 2018. Defendants also misstate Plaintiff’s argument in

support of the preliminary injunction. Plaintiff does not argue that the preliminary

injunction will cause an increase in the stock price; it argues that the Defendants

would cause the stock price to crater by flooding the market with otherwise

unavailable shares.174 Defendants do not seriously contest this argument or that

flooding the market, in conjunction with the Company’s current financial position,

may cause bankruptcy.

      Third and finally, Defendants claim they are aligned with stockholders and

have no interest in dumping their shares. These arguments, however, ignore that the

Company seeks the cancellation or equitable rescission of Defendants’ shares.175

The possibility of such a result may encourage Defendants to sell their shares as


172
      Defs.’ Opp’n Br. 77.
173
      Id.
174
      Pl.’s Opening Br. 59-60.
175
      Compl. 39.


                                         36
quickly as possible. Without an injunction, nothing would prevent Defendants from

doing so.

      Defendants also ignore the impact their collective ownership of approximately

one eighth of the Company’s outstanding shares may have. 176 This substantial level

of ownership increases the magnitude of any action the Defendants may take, such

as selling their shares. The questionable status of the shares has an increased impact

on the Company’s ability to run its business activities. The uncertainty of the capital

structure of the Company impacts any action the Company takes requiring

stockholder approval. This uncertainty also impacts the Company’s ability to raise

capital. Without the ability to offer investors certainty regarding the validity of

stockholder action or their percentage of ownership, the Company will have

difficulty attracting investors and raising capital.       Difficulty raising capital,

combined with the Company’s current financial position, could lead to bankruptcy.

      Plaintiff’s contentions are sufficient to warrant a finding of irreparable harm.

      C.     Balance of the Equities

      “[I]n evaluating the need for a preliminary injunction, the Court must balance

the plaintiff’s need for protection against any harm that can reasonably be expected




176
      “As of November 8, 2018, there were 198,697,396 shares of the issuer’s common
      stock . . . outstanding.” Applied Energetics, Inc., Quarterly Report (Form 10-Q) 1
      (Nov. 11, 2018).


                                          37
to befall the defendants if the injunction is granted. When the former outweighs the

latter, then the injunction should issue.” 177

       The harm Plaintiff may suffer in the absence of a preliminary injunction

includes an inability to restart its business and possible bankruptcy. If I enjoin

Defendants from selling their stock during the pendency of this litigation, I will

prevent them from realizing the profit of any sale of that stock. This loss of profit

can be remedied, if appropriate, by the bond Plaintiff must post. Because no such

protection exists for Applied Energetics, I conclude that the balance of the equities

tips in favor of the Plaintiff.

III.   BOND

       In the letter opinion dated August 14, 2018, I set the bond by (1) calculating

the difference between $0.14 and the average intraday low price of the stock for the

period July 5, 2018, through August 10, 2018, and then (2) multiplying that

difference by the number of shares Defendants could theoretically sell. The bond is

currently set at $385,748.38.178 Defendants request that I adjust the bond amount by

updating the average intraday low price. 179 The average intraday low price from July



177
       Mills Acq. Co. v. Macmillan, Inc., 559 A.2d 1269, 1278-79 (Del. 1989).
178
       Sum of the August 14 bond ($200,446.52) and the October 17 increase
       ($185,301.86).
179
       Defs.’ Opp’n Br. 83.


                                            38
5, 2018, through January 22, 2019, is $0.074. The difference between $0.14 (the

price on July 5, 2018) and $0.074 is $0.066. Updating the bond as Defendants

request, the new bond amount would be $252,377.26 for AnneMarieCo and

$330,000.00 for Farley.

      Plaintiff makes several arguments to lower the amount of the bond. First,

Plaintiff argues that because Farley and AnneMarieCo both stated that they will limit

their sale of shares to one million shares, that the bond should be calculated on a

total of two million shares. 180 Neither party points to anything that legally prevents

either Defendant from selling more than one million shares. I, therefore, will not

limit their damages to calculations based on this limitation.

      Second, Plaintiff argues that reducing the amount of the bond will likely cause

the stock price to go up. 181 This assertion is speculation. Even so, if Plaintiff is

correct and the stock price goes up, Defendants cannot benefit from the increased

stock price when they are enjoined from selling their shares.

      Third and finally, Plaintiff argues that because Farley is closely related to the

members and managers of AnneMarieCo, I should apply the sales restriction of SEC

Rule 144 to Farley and AnneMarieCo collectively. 182 Plaintiff does not explain why,


180
      Pl.’s Opening Br. 65.
181
      Id.
182
      Id. at 65-66.


                                          39
given the passage of time, Farley would still be an “affiliate” of the Company for

purposes of Rule 144. 183 Because Farley is, at least arguably, no longer an affiliate

of the Company, I err on the high side and do not apply the sales restriction of SEC

Rule 144 to Farley and AnneMarieCo collectively.

      None of Plaintiff’s arguments persuade me to lower the bond amount. I,

therefore, calculate the bond as Defendants request, resulting in $252,377.26 for

AnneMarieCo and $330,000.00 for Farley.

IV.   CONCLUSION

      For the foregoing reasons, I grant Plaintiff’s Motion for Preliminary

Injunction. Plaintiff shall increase the current bond of $385,748.38 by $196,628.88

within five days after entry of this opinion.

      IT IS SO ORDERED.




183
      See 17 C.F.R. § 230.144(b)(1)(i).


                                          40